UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7427



VENSON LEON COWARD, a/k/a Lord Versatile,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-281-3)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Venson Leon Coward, Appellant Pro Se. Michael Thomas Judge, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Venson Leon Coward, a Virginia prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000), challenging his 1986 convictions for

murder and use of a firearm in the commission of a felony.                        A

petitioner may not appeal from the denial of relief on his § 2254

petition unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1) (2000).           Coward’s petition

was   filed    in   April     2002,    several    years   after   the    statutory

limitations period expired for convictions that became final prior

to the enactment of the Antiterrorism and Effective Death Penalty

Act of 1996. See 28 U.S.C. § 2244(d) (2000); Brown v. Angelone, 150

F.3d 370, 374-76 (4th Cir. 1998).                Because the petition was not

timely filed, Coward cannot meet the criteria for a certificate of

appealability. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and   legal    contentions      are   adequately    presented     in   the

materials      before   the    court    and    argument   would    not    aid   the

decisional process.




                                                                         DISMISSED




                                          2